

Exhibit 10.3
EMPLOYMENT AGREEMENT
(Farmer Bros. Co. / Siers)
                                    
This Employment Agreement (“Agreement”) is made and entered into as of February
17, 2017 between FARMER BROS. CO., a Delaware corporation (the “Company”), and
SCOTT SIERS (“Siers”), who agree as follows:
1.    Employment: The Company hereby employs Siers, and Siers accepts employment
from the Company, on the terms and conditions herein stated.
2.    Term of Employment: The term of Siers’s employment under this Agreement
will commence on February 20, 2017 (the “Commencement Date”) and shall end when
terminated under Section 7 below.
3.    Duties: Siers shall serve as the Company’s Senior Vice President and
General Manager – Direct Ship, reporting to the Chief Executive Officer (“CEO”).
As such, his general responsibilities include general management and leadership
of the Company’s national sales/direct ship organization including strategy,
planning, organizational design, and process improvement. In addition to his
general responsibilities, Siers shall also perform such other duties as are
consistent with his position and as are directed by the Company’s CEO or Board
of Directors (“Board”). Siers shall devote to the Company’s business
substantially all of his working time. Service as a director of organizations
shall require approval of the Board.
4.    Base Salary: Siers shall receive an annual base salary of $290,000 payable
in accordance with the Company’s normal payroll practice. The annual base salary
amount shall be reviewed annually by the Company and can be adjusted upward or
downward by the Company from time to time but shall not be reduced below
$290,000 per annum.
5.    Bonuses: Siers shall be entitled to participate in the Company’s 2005
Incentive Compensation Plan, as the same may be amended from time to time, or
any successor plan (“Plan”) each year, commencing with the Company’s 2017 fiscal
year, so long as the Plan remains in effect and one or more of the Company’s
other executive officers who are full-time Company employees (“Senior
Executives”) also participate. Under the terms of the Plan, the Compensation
Committee will, in its discretion, determine the Performance Criteria, as
defined in the Plan, and all other variables by which Siers’s bonus for such
year under the Plan will be measured. The Target Award, as defined in the Plan,
shall be an amount equal to fifty-five percent (55%) (the “Applicable
Percentage”) of Siers’s base annual salary, except that the Applicable
Percentage for fiscal 2017 shall be prorated based on Siers’s Commencement Date.
The Applicable Percentage can be adjusted upward or downward by the Company from
time to time but shall not be reduced below 55%. Performance Criteria for
Siers’s fiscal 2017 Target Award shall be determined by the Compensation
Committee after the Commencement Date. Except as provided otherwise in this
Section 5, Siers’s participation in the Plan is subject to all Plan terms and
conditions. Under the terms of the Plan, no bonus is earned until awarded by the
Compensation Committee after completion of the fiscal year, and the Compensation
Committee may, in its discretion, reduce, entirely eliminate, or increase the
bonus indicated by the Performance Criteria and other Plan factors. Siers
acknowledges receipt of a copy of the Plan.
6.
Benefits:

A.    The Company will provide to Siers all benefits and perquisites provided by
the Company from time to time to its Senior Executives, subject to the
eligibility requirements and the terms


Siers v2

--------------------------------------------------------------------------------




and conditions of the benefit plans and perquisite policies. For the avoidance
of doubt, Siers’s benefit package initially includes twenty (20) days paid days
off per contract year (i.e., the year ending on each anniversary of the
Commencement Date) but excludes participation in the Company’s defined benefit
pension plan. Other included benefits and perquisites presently consist of group
health insurance (PPO or HMO), life insurance, 401(k) plan, employee stock
ownership plan, cell phone, company credit card, expense reimbursement, and an
automobile allowance in accordance with Company policy for Senior Executives,
which is currently $400.00 per month. Not all of the foregoing benefits are 100%
Company paid.
B.    Siers shall be entitled to participate in the Farmer Bros. Co. Amended and
Restated 2007 Long-Term Incentive Plan (the “Equity Plan”), or any successor
plan as administered by the Compensation Committee. The amount of any annual
grants under the Equity Plan (or any successor plan) shall be determined by the
Compensation Committee in its discretion.
C.    The Company reserves the right to alter or discontinue any or all such
benefits and perquisites, provided they are so altered or discontinued as to all
Senior Executives.
7.    Termination:
A.    Siers’s employment is terminable by the Company for good and sufficient
cause (“Cause”) which shall consist only of: (i) a repeated refusal to follow
reasonable directions from the CEO or Board after a warning; (ii) a material
breach of any of Siers’s fiduciary duties to the Company (a breach involving
dishonesty or personal gain shall be deemed material regardless of the amount
involved); (iii) conviction of a felony; (iv) commission of a willful violation
of any law, rule or regulation involving moral turpitude; (v) commission of a
willful or grossly negligent act, omission or course of conduct which has a
material adverse effect on the Company; or (vi) commission of a material breach
by Siers of this Agreement which breach, if curable, is not cured within a
reasonable time after written notice from the CEO or Board describing the nature
of the breach in reasonable detail.
B.    Siers’s employment shall terminate upon Siers’s resignation, with or
without “Good Reason,” as defined below, death or “Permanent Incapacity” (as
defined below). “Permanent Incapacity” shall be deemed to have occurred if Siers
has been unable to perform substantially all of his employment duties under
Section 3 on a substantially full-time basis by reason of a mental or physical
condition for a period of ninety (90) consecutive days or for more than one
hundred eighty days (180) in any period of three hundred sixty-five (365)
consecutive days. “Good Reason” shall consist only of (i) the Company’s material
breach of this Agreement; (ii) a material reduction in Siers’s responsibilities,
duties, or authority; or (iii) a material relocation of Siers’s principal place
of employment more than fifty (50) miles; provided, however, that any such
condition in subsections (i) through (iii) shall not constitute “Good Reason”
unless both (x) Siers provides written notice to the Company describing the
condition claimed to constitute Good Reason in reasonable detail within ninety
(90) days of the initial existence of such condition, and (y) the Company fails
to remedy such condition within thirty (30) days of receiving such written
notice thereof; and provided, further, that in all events the termination of
Siers’s employment with the Company shall not be treated as a resignation for
“Good Reason” unless such resignation occurs not more than one (1) year
following the initial existence of the condition claimed to constitute “Good
Reason.”
C.    Siers’s employment shall terminate at the election of the Company at any
time without Cause.
8.    Payments upon Termination: The following amounts are payable upon
termination of Siers’s employment, as applicable:


2

--------------------------------------------------------------------------------




A.    In the event of a termination for any reason, base salary at the then
existing rate, shall be prorated and paid through the effective termination
date, along with accrued and unused paid days off (subject to the Company’s paid
days off policy). If termination is due to Siers’s death or Permanent
Incapacity, the Company shall also pay to Siers upon termination, or his estate
in the event of his death, an additional lump sum severance amount equal to
Siers’s Target Award under Section 5 for the fiscal year in which termination is
effective, prorated for the partial fiscal year ending on the effective
termination date. Such payment shall be made no later than the 30th day
following any such death or termination.
B.    If termination occurs at the election of the Company without Cause or by
Siers’s resignation for Good Reason, Siers will receive as severance:
(i)    base salary continuation at the rate in effect on the date of termination
for a period of twelve (12) months;
(ii)    partially Company-paid COBRA coverage under the Company’s health care
plan for himself and his spouse for one (1) year after the effective termination
date (the Company will pay the same percentage of the coverage cost that it
would have paid had Siers’s employment not terminated); and
(iii)    a bonus for the fiscal year in which the date of termination is
effective based on Siers’s Target Award under Section 5 for such fiscal year and
the degree of achievement of Performance Criteria under the Plan for such fiscal
year as determined in accordance with the Plan, with individual Performance
Criteria deemed to be achieved at 100%, and prorated for the partial fiscal year
ending on the effective termination date.
Siers is not obligated to seek other employment as a condition to receipt of the
payments called for by this Section 8B, and Siers’s earnings, income or profits
from other employment or business activities after termination of his employment
shall not reduce the Company’s payment obligations under this Section 8B.
Subject to Section 8C and Section 12J(ii), the amount referred to in clause
8B(i) above shall be paid in installments in accordance with the Company’s
standard payroll practices commencing in the month following the month in which
Siers’s Separation from Service occurs, and the amount referred to in clause
8B(iii) above, if any, shall be paid in a lump sum at the same time as annual
bonuses are paid to the Company’s Senior Executives under the Plan for the
fiscal year but in no event later than two and one-half (2-1/2) months following
the end of the Company’s fiscal year in which Siers’s Separation from Service
occurs. As used herein, a “Separation from Service” occurs when Siers dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder. Salary continuation payments shall commence,
and the additional severance amount shall be paid, only when the release
required by Section 8C below has become effective.
C.    As a condition to receiving the applicable payments under Section 8B
above, Siers must execute and deliver to the Company within twenty-one (21) days
following the date of his termination of his employment (or such longer period
as may be required under applicable law) a general release of claims against the
Company other than claims to the payments called for by this Agreement, such
release to be in form and content substantially as attached hereto as Exhibit A,
and said release shall have become effective under applicable laws, including
the Age Discrimination in Employment Act of 1967, as amended.
D.    All benefits other than the entitlement to payments under Section 8B shall
terminate automatically upon termination of Siers’s employment except to the
extent otherwise provided in the Company benefit plans or by law.


3

--------------------------------------------------------------------------------




E.    Except as provided in this Section 8 or by applicable Company benefit
plans or laws, Siers shall not be entitled to any payments of any kind in
connection with the termination of his employment by the Company.
9.    Employee Handbook and Company Policies: So long as he is employed by the
Company, Siers shall comply with, and shall be entitled to rights as set forth
in the Company’s Employee Handbook which may be revised from time to time and
other Company policies as in effect and communicated to Siers from time to time.
In the event that there is a conflict or contradiction between the contents of
the Employee Handbook or other such Company policies and the provisions of this
Agreement, then the provisions of this Agreement will prevail.
10.    Confidential Information, Intellectual Property:
A.    Siers acknowledges that during the course of his employment with the
Company, he will be given or will have access to non-public and confidential
business information of the Company which will include information concerning
pending or potential transactions, financial information concerning the Company,
information concerning the Company’s product formulas and processes, information
concerning the Company’s business plans and strategies, information concerning
Company personnel and vendors, and other non-public proprietary information of
the Company (all collectively called “Confidential Information”). All of the
Confidential Information constitutes “trade secrets” under the Texas Uniform
Trade Secrets Act. Siers covenants and agrees that during and after the term of
his employment by the Company he will not disclose such information or any part
thereof to anyone outside the Company or use such information for any purpose
other than the furtherance of the Company’s interests without the prior written
consent of the CEO or Board.
B.    Siers further covenants that for a period of two (2) years after his
employment by the Company terminates, he will not, directly or indirectly,
overtly or tacitly, induce, attempt to induce, solicit or encourage (i) any
customer or prospective customer of the Company to cease doing business with, or
not to do business with, the Company or (ii) any employee of the Company to
leave the Company.
C.    The Company and Siers agree that the covenants set forth in this Section
10 are reasonably necessary for the protection of the Company’s Confidential
Information and that a breach of the foregoing covenants will cause the Company
irreparable damage not compensable by monetary damages, and that in the event of
such breach or threatened breach, at the Company’s election, an action may be
brought in a court of competent jurisdiction seeking a temporary restraining
order and a preliminary injunction against such breach or threatened breach
notwithstanding the arbitration and reference provisions of Section 12F below.
Upon the court’s decision on the application for a preliminary injunction, the
court action shall be stayed and the remainder of the dispute submitted to
arbitration or reference under Section 12F. The prevailing party in such legal
action shall be entitled to recover its costs of suit including reasonable
attorneys’ fees.
D.    The Company shall own all rights in and to the results, proceeds and
products of Siers’s services hereunder, including without limitation, all ideas
and intellectual property created or developed by Siers and which are related to
Siers’s employment.
11.    Integration with Change in Control Severance Agreement: If Siers becomes
eligible for benefits under Section 3 of the Change in Control Severance
Agreement executed concurrently herewith, the benefits provided by Section 4 of
that Agreement shall be in lieu of, and not in addition to, the benefits
provided by Section 8B of this Agreement.


4

--------------------------------------------------------------------------------




12.    Miscellaneous:
A.    This Agreement and the Change in Control Severance Agreement and
Indemnification Agreement entered into concurrently herewith contain the entire
agreement of the parties on the subject of Siers’s employment by the Company,
all prior and contemporaneous agreements, promises or understandings being
merged herein. This Agreement can be modified only by a writing signed by both
parties hereto.
B.    Siers cannot assign this Agreement or delegate his duties hereunder.
Subject to the preceding sentence, this Agreement shall bind and inure to the
benefit of the parties hereto, their heirs, personal representatives,
successors, and assigns.
C.    No waiver of any provision or consent to any exception to the terms of
this Agreement shall be effective unless in writing and signed by the party to
be bound, and then only to the specific purpose, extent, and instance so
provided. This Agreement may be executed in counterparts (and by facsimile
signature), each of which shall be deemed an original but all of which together
shall constitute one and the same Agreement.
D.    Each party shall execute and deliver such further instruments and take
such other action as may be necessary or appropriate to consummate the
transactions herein contemplated and to carry out the intent of the parties
hereto.
E.    This Agreement shall be construed in a fair and reasonable manner and not
pursuant to any principle requiring that ambiguities be strictly construed
against the party who caused same to exist.
F.    (i)    All disputes arising under or in connection with this Agreement,
shall be submitted to a mutually agreeable arbitrator, or if the parties are
unable to agree on an arbitrator within fifteen (15) days after a written demand
for arbitration is made by either party, to the American Aribtration Association
(“AAA”) or successor organization, for binding arbitration in Tarrant County,
Texas by a single arbitrator who shall be a lawyer licensed in the State of
Texas and certified by the Texas Board of Legal Specialization in Labor and
Employment Law. Except as may be otherwise provided herein, the arbitration
shall be conducted under the Federal Arbitration Act pursuant to the rules of
the American Arbitration Association for the resolution of employment disputes.
The arbitration hearing shall be commenced within ninety (90) days after the
selection of an arbitrator by mutual agreement or, absent such mutual agreement,
the filing of the application with AAA by either party hereto, and a decision
shall be rendered by the arbitrator within thirty (30) days after the conclusion
of the hearing. The arbitrator shall award costs of the proceeding, including
reasonable attorneys’ fees and the arbitrator’s fee and costs, to the party
determined to have substantially prevailed. Judgment on the award can be entered
in a court of competent jurisdiction.
(ii)    The foregoing notwithstanding, if the amount in controversy exceeds
$200,000, exclusive of attorneys’ fees and costs, the matter shall be litigated
in the Tarrant County District Court as a regular non-jury civil action. The
parties hereto expressly waive a trial by jury.
G.    Payments to Siers are subject to payroll deductions and withholdings if
and to the extent required by law. Salary payments will be reduced on a
dollar-for-dollar basis by payments received by Siers for disability under
governmental or Company paid disability insurance programs. Payments to Siers
under Section 8B are conditioned upon his continuing compliance with Sections
10A and 10B.
H.    All provisions of this Agreement which must survive the termination of
this Agreement to give them their intended effect shall so survive.


5

--------------------------------------------------------------------------------




I.    If any provision of this Agreement is determined to be unenforceable as
illegal or contrary to public policy, it shall be deemed automatically amended
to the extent necessary to render it enforceable provided the intent of the
parties as expressed herein will not thereby be frustrated. Otherwise the
unenforceable provision shall be severed from the remaining provisions which
shall remain in effect.
J.    (i)    It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Siers to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Siers.
(ii)    Notwithstanding any provision of this Agreement to the contrary, if
Siers is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Siers’s Separation from Service, Siers
shall not be entitled to any payment or benefit pursuant to Section 8B that
constitutes deferred compensation within the meaning of Code Section 409A until
the earlier of (i) the date which is six (6) months after Siers’s Separation
from Service for any reason other than death, or (ii) the date of Siers’s death.
Any such deferred compensation amounts otherwise payable to Siers upon or in the
six (6) month period following Siers’s Separation from Service that are not so
paid by reason of this Section 12J(ii) shall be paid (without interest) as soon
as practicable (and in all events within thirty (30) days) after the date that
is six (6) months after Siers’s Separation from Service (or, if earlier, as soon
as practicable, and in all events within thirty (30) days, after the date of
Siers’s death). Each salary or bonus payment made pursuant to Section 8 shall be
considered a separate payment for purposes of Code Section 409A. The provisions
of this Section 12J(ii) shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Code Section
409A.
(iii)    To the extent that any benefits pursuant to Section 8B(ii) or
reimbursements pursuant to Section 6 are taxable to Siers, any reimbursement
payment due to Siers pursuant to such provision shall be paid to Siers on or
before the last day of Siers’s taxable year following the taxable year in which
the related expense was incurred. The benefits and reimbursements pursuant to
such provisions are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that Siers receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Siers receives in any other taxable year.
[SIGNATURE PAGE FOLLOWS]


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
COMPANY:                FARMER BROS. CO.,
a Delaware corporation




By:    /s/ Michael H. Keown            
Michael H. Keown
President and Chief Executive Officer




SIERS:
By:    /s/ Scott A. Siers                
Scott Siers


[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT
(FARMER BROS. CO. / SIERS)]



--------------------------------------------------------------------------------





EXHIBIT A
RELEASE AGREEMENT
                                
I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective ___________, 20__ (the “Separation Date”). The Company has agreed that
if I choose to sign this Agreement, the Company will pay me severance benefits
(minus the standard withholdings and deductions) pursuant to the terms of the
Employment Agreement entered into as of February 17, 2017 between myself and the
Company. I understand that I am not entitled to this severance payment unless I
sign this Agreement. I understand that in addition to this severance, the
Company will pay me all of my accrued salary and paid days off, to which I am
entitled by law regardless of whether I sign this release.
In consideration for the severance payment I am receiving under this Agreement,
I acknowledge and agree that I am bound by the provisions of Sections 10A and
10B of my Employment Agreement and hereby release the Company and its current
and former officers, directors, agents, attorneys, employees, stockholders, and
affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are known or unknown, arising at any time prior to the date I sign this
Agreement. This general release includes, but is not limited to: all federal and
state statutory and common law claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of
compensation. This release is not intended to release any claims I have or may
have against any of the released parties for (a) indemnification as a director,
officer, agent or employee under applicable law, charter document or agreement,
(b) severance and other termination benefits specifically provided for in my
Employment Agreement which constitutes a part of the consideration for this
release, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future, (d)
vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement. In releasing claims unknown to me at present, I am waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have at least twenty-one (21) days within which
to consider this release (although I may choose to voluntarily execute this
release earlier); (d) I have seven (7) days following the execution of this
release to revoke the Agreement; and (e) this Agreement will not be effective
until the eighth day after this Agreement has been signed both by me and by the
Company.
I accept and agree to the terms and conditions stated above:
                                
Scott Siers


[EXHIBIT A]